DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9, 10, 12, 14-15, 19-21, 24, 27, 29-34, 36, 38, 40-42, 44, 46, and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (US 2016/0146696) in view of Prince (US 2009/0139299).

Regarding claim 1, Steele discloses a system (see Abstract, Fig. 1, and paragraph 0009: system for gas leak detection) comprising: 
a molecule detector adapted to generate information representative of a presence of one or more target molecules based on one or more samples of an environment (see Figs. 1 and 4 and paragraph 0035: trace gas measurement device, i.e. molecule detector as it can detect various gases/molecules, generates concentration data);

a processor communicatively coupled to the molecule detector and to the positioning system (see Fig. 1 and paragraphs 0035 and 0037: computer/processor 18c in communication with trace gas measurement device and GPS device, computer system collects data from the recited devices), wherein the processor:
receive the information representative of the presence of one or more target molecules and the location information (see Fig. 1 and paragraphs 0035 and 0037: computer system collects data from the recited devices, includes concentration data and GPS data). 

Steele does not expressly disclose wherein the system determines, based on the information representative of the presence of one or more molecules and the location information, a reverse gas stack model for the one or more target molecules, wherein the reverse gas stack model represents an atmospheric dispersion of the one or more target molecules, wherein the reverse gas stack model is determined without using characteristics associated with a source or effluent for the one or more target molecules as model inputs, and wherein the chaLracteristics associated with the source or effluent 
predicts a location for the source or effluent for the one or more target molecules based on the reverse gas stack model.

Prince discloses a system for identifying the location of an emission source (see Abstract and paragraphs 0023, 0024, 0056, 0036, 0069, and 0072: system/method for determining emission source location) wherein the system determines, based on the information representative of the presence of one or more molecules and the location information, a reverse gas stack model for the one or more target molecules, wherein the reverse gas stack model represents an atmospheric dispersion of the one or more target molecules, wherein the reverse gas stack model is determined without using characteristics associated with a source or effluent for the one or more target molecules as model inputs, and wherein the characteristics associated with the source or effluent comprises one or more of location of the source or effluent, elevation of the source or effluent, and emission rate of the source or effluent (see Abstract and paragraphs 0023, 0024, 0056, 0036, 0069, and 0072: system/method for determining emission source location using concentration data, i.e. information representative of the presence of one or more molecules, wind speed, and position data/GPS location, as disclosed and highlighted in the paragraph 0072, the disclosed method does not start with sources of known character, i.e. does not use the claimed characteristics as inputs, disclosed algorithm meets the limitations of the broadly claimed reverse gas stack model); 

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steele with the teachings of Prince, i.e. combining the data from the plurality of measurements taken at a different location, for the advantageous benefit of using a simple algorithm as a means to triangulate the location of the source without having to performing the more data intensive traditional air dispersion algorithms that rely on source characteristics as inputs. 

Regarding claim 10, Steele discloses a method for detecting a source for one or more molecules (see Abstract and paragraphs 0002 and 0009: system and method for gas leak detection) comprising:
receiving, by a processor from a molecule detector, information representative of a presence of one or more target molecules based on one or more samples of an environment and location information representative of one or more locations, each of the one or more locations corresponding to a location where a sample of the one or more samples of the environment was obtained (see Figs. 1 and 4 and paragraphs 0035 and 0037: computer/processor 18c in communication with trace gas measurement device/molecule detector and GPS device, computer system collects data from the 

Steele does not expressly disclose determining, by the processor, a dynamic reverse gas stack model for the one or more target molecules over at least a portion of the one or more locations based on the information representative of the presence of one or more molecules and the location information, wherein the dynamic reverse gas stack model represents an atmospheric dispersion of the one or more target molecules, wherein the dynamic reverse gas stack model is determined without using characteristics associated with a source of the one or more target molecules as model inputs, and wherein the characteristics associated with the source comprises one or more of location of the source, elevation the source, and emission rate the of the source; and
predicting a location for the source of the one or more target molecules based on the dynamic reverse gas stack model.

Prince discloses a system for identifying the location of an emission source (see Abstract and paragraphs 0023, 0024, 0056, 0036, 0069, and 0072: system/method for determining emission source location) that includes determining, by a processor, a dynamic reverse gas stack model for the one or more target molecules over at least a portion of the one or more locations based on the information representative of the 
predicting a location for the source of the one or more target molecules based on the dynamic reverse gas stack model (see Abstract and paragraphs 0023, 0024, 0056, 0036, 0069, and 0072: system/method for determining emission source location using concentration data, i.e. information representative of the presence of one or more molecules, wind speed, and position data/GPS location, determined source location is a predicted location of the source/effluent of the detected target molecules).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steele with the teachings of Prince, i.e. combining the data from the plurality of measurements taken at a different location, for the advantageous benefit of using a simple algorithm as a means to triangulate the location of the source 

Regarding claim 20, Steele discloses a non-transitory computer-readable medium storing instruction that, when executed by one or more processors, cause the one or more processors to perform operations for predictions a location of a clandestine laboratory, environmental threats, hazardous spills, chemical weapon deployments, or a combination thereof (see Abstract and paragraphs 0005, 0007, and 0034: processor stores program instructions that are executed by the processor to locate the source of a chemical release, includes a non-transitory computer-readable medium encodes instructions which, when executed by at least one hardware processor, causes the processor to implement the method, includes location potential leak source areas related to a natural gas leak, natural gas leak is an environmental treat as it is a hazardous/dangerous condition), the operations comprising:
generating, by a molecule detector, information representative of a presence of one or more target molecules based on one or more samples of an environment (see Fig. 1 and paragraph 0035: trace gas measurement device, i.e. molecule detector as it can detect various gases/molecules, generates concentration data);
receiving, by one or more processors, the information representative of a presence of one or more target molecules based on one or more samples of an environment (see Figs. 1 and 4 and paragraphs 0035 and 0037: computer/processor 18c in communication with trace gas measurement device and GPS device, computer system collects data from the recited devices); and 


Steele does not expressly disclose determining, based on the information representative of the one or more target molecules present in the environment and the location information, a reverse gas stack model for the one or more target molecules, wherein the reverse gas stack model represents an atmospheric dispersion of the one or more target molecules, wherein the reverse gas stack model is determined without using characteristics associated with a source or effluent for the one or more target molecules as model inputs, and wherein the characteristics associated with the source or effluent comprises one or more of location of the source or effluent, elevation of the source or effluent, and emission rate of the source or effluent; and
predicting a location for the source or effluent for the one or more target molecules based on the reverse gas stack model.



predicting a location for the source or effluent for the one or more target molecules based on the reverse gas stack model (see Abstract and paragraphs 0023, 0024, 0056, 0036, 0069, and 0072: system/method for determining emission source location using concentration data, i.e. information representative of the presence of one 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steele with the teachings of Prince, i.e. combining the data from the plurality of measurements taken at a different location, for the advantageous benefit of using a simple algorithm as a means to triangulate the location of the source without having to performing the more data intensive traditional air dispersion algorithms that rely on source characteristics as inputs. 

Regarding claim 34, Steele discloses a system for locating a source or effluent of one or more target molecules (see Abstract, Fig. 1, and paragraph 0009: system for gas leak detection, includes identifying potential leak source locations), comprising:
one or more molecule detectors adapted to generate information representative of a presence of one or more target molecules based on one or more samples of an environment (see Figs. 1 and 4 and paragraph 0035: trace gas measurement device, i.e. molecule detector as it can detect various gases/molecules, generates concentration data);
a positioning system configured to generate location information representative of one or more locations, each of the one or more locations corresponding to a location where a sample of the one or more samples of the environment was obtained (see Figs 4 and 8 and paragraphs 0035, 0037, 0041, 0045, and 0063: position measurement (GPS) device, combines output of gas concentration with location data, and a plurality of measurement points, gas concentration data is a sample of the environment);

receive the information representative of the presence of one or more target molecules and the location information (see Fig. 1 and paragraphs 0035 and 0037: computer system collects data from the recited devices, includes concentration data and GPS data). 

Steele does not expressly disclose wherein the electronic device is configured to determine, based on the information representative of the presence of one or more molecules and the location information, a reverse gas stack model for the one or more target molecules, wherein the reverse gas stack model represents an atmospheric dispersion of the one or more target molecules, wherein the reverse gas stack model is determined without using characteristics associated with a source or effluent for the one or more target molecules as model inputs, and wherein the characteristics associated with the source or effluent comprises one or more of location of the source or effluent, elevation of the source or effluent, and emission rate of the source or effluent; and
predict a location for the source or effluent for the one or more target molecules based on the reverse gas stack model.


predict a location for the source or effluent for the one or more target molecules based on the reverse gas stack model (see Abstract and paragraphs 0023, 0024, 0056, 0036, 0069, and 0072: system/method for determining emission source location using concentration data, i.e. information representative of the presence of one or more 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steele with the teachings of Prince, i.e. combining the data from the plurality of measurements taken at a different location, for the advantageous benefit of using a simple algorithm as a means to triangulate the location of the source without having to performing the more data intensive traditional air dispersion algorithms that rely on source characteristics as inputs. 

Regarding claims 4, 14, and 21, Steele previously modified by Prince, further discloses wherein the molecule detector comprises at least one of a Raman spectrometer, an infrared (IR) spectrometer, a chemical sensor, or a mass spectrometer (see paragraph 0035: gas measurement device is capable of detecting trace amounts of various chemicals, methane is a chemical compound as well as the plurality of other gases listed, i.e. the measurement device is a chemical sensor).

Regarding claim 40, Steele previously modified by Prince, further discloses wherein the one or more molecule detectors comprise Raman spectrometers, infrared (IR) spectrometers, chemical sensors, mass spectrometers, or a combination thereof (see paragraph 0035: gas measurement device is capable of detecting trace amounts of various chemicals, methane is a chemical compound as well as the plurality of other gases listed, i.e. the measurement device is a chemical sensor).

Regarding claim 5, Steele previously modified by Prince, further discloses wherein the processor further obtains environmental data comprising wind speed data, wind direction data, temperature data, barometric pressure data, or a combination thereof (see paragraphs 0007, 0035, and 0037: processor obtains wind direction and wind speed data), and wherein the predicted location of the source or effluent is determined based on the environmental data (see paragraphs 0007, 0040, and 0045-0046: direction of the gas leak source is based upon wind direction and wind speed data).

Regarding claim 15, Steele previously modified by Prince, further discloses receiving environmental data comprising wind speed data, wind direction data, temperature data, barometric pressure data, or a combination thereof (see paragraphs 0007, 0035, and 0037: processor obtains wind direction and wind speed data), wherein the location of the source is determined, by the processor, based on the environmental data (see paragraphs 0007, 0040, and 0045-0046: direction of the gas leak source is based upon wind direction and wind speed data).

Regarding claim 24, Steele previously modified by Prince, further discloses obtaining environmental data comprising wind speed data, wind direction data, temperature data, barometric pressure data, or a combination thereof (see paragraphs 0007, 0035, and 0037: processor obtains wind direction and wind speed data), wherein the location of the source is determined based on the environmental data (see 

Regarding claim 9, Steele previously modified by Prince, further discloses wherein the molecule detector comprises specific detectors for one or more types of molecules associated with chemicals comprising polycyclic aromatic hydrocarbon emissions (PAHs), benzene, alkyl benzene, chlorobenzene, or trichlorobenzene, isopropylbenzene, ethylbenzene, cyclohexanone, xylene, p-cymene, hydrocarbons produced by oil and gas exploration or extraction, methane, ethane, propane, butane, pentane, hexane, toluene, trichloroethene, chloroform, tetrachloroethane, 1,1,1-trichloroethane, 1,1,2,2-tetrachloroethane, xylene, carbon tetrachloride, 1,1-dichloroethane, and 1,2-dichloroethane (see paragraphs 0035 and 0092: analyzer capable of detecting methane).

Regarding claim 19, Steele previously modified by Prince, further discloses wherein the molecule detector comprises specific detectors for detecting the presence of one or more types of molecules corresponding to polycyclic aromatic hydrocarbon emissions (PAHs), benzene, alkyl benzene, chlorobenzene, or trichlorobenzene, isopropylbenzene, ethylbenzene, cyclohexanone, xylene, p-cymene, hydrocarbons produced by oil and gas exploration or extraction, methane, ethane, propane, butane, pentane, hexane, toluene, trichloroethene, chloroform, tetrachloroethane, 1,1,1-trichloroethane, 1,1,2,2-tetrachloroethane, xylene, carbon tetrachloride, 1,1-

Regarding claim 27, Steele previously modified by Prince, further discloses wherein the molecule detector comprises specific detectors for detecting the presence of one or more types of molecules corresponding to polycyclic aromatic hydrocarbon emissions (PAHs), benzene, alkyl benzene, chlorobenzene, or trichlorobenzene, isopropylbenzene, ethylbenzene, cyclohexanone, xylene, p-cymene, hydrocarbons produced by oil and gas exploration or extraction, methane, ethane, propane, butane, pentane, hexane, toluene, trichloroethene, chloroform, tetrachloroethane, 1,1,1-trichloroethane, 1,1,2,2-tetrachloroethane, xylene, carbon tetrachloride, 1,1-dichloroethane, 1,2-dichloroethane, or a combination thereof (see paragraphs 0035 and 0092: analyzer capable of detecting methane).

Regarding claim 12, Steele previously modified by Prince, further discloses wherein the one or more target molecules correspond to molecules associated with chemicals produced by clandestine laboratories, environmental threats, hazardous spills, chemical weapon deployments, or a combination thereof (see Abstract and paragraphs 0005, 0007, and 0034: includes location potential leak source areas related to a natural gas leak, natural gas leak is an environmental treat as it is a hazardous/dangerous condition).

Regarding claim 38, Steele previously modified by Prince, further discloses wherein the one or more target molecules are associated with one or more chemicals produced by clandestine laboratories, environmental threats, hazardous spills, environmental pollutants, effluent chemicals, chemical weapon deployments, or a combination thereof (see Abstract and paragraphs 0005, 0007, and 0034: includes location potential leak source areas related to a natural gas leak, natural gas leak is an environmental treat as it is a hazardous/dangerous condition). 

Regarding claim 41, Steele previously modified by Prince, further discloses wherein at least one of the one or more molecule detectors is installed on a mobile platform (see Abstract, Fig. 9, and paragraph 0035: vehicle carries the gas measurement device).

Regarding claim 29, Steele previously modified by Prince, further discloses wherein the information associated with the presence of one or more target molecules detected at each of the one or more locations is received from the molecule detector via a network (see Fig. 1 and paragraphs 0035 and 0037: computer device, i.e. 18a or 18b, collects data from the recited devices, includes concentration data from previously discussed molecule detector and GPS data, data may be received via WAN/Internet, i.e. a network).


Regarding claim 36, Steele previously modified by Prince, further discloses wherein the one or more molecule detectors are communicatively coupled to the electronic device via a network (see Fig. 1 and paragraphs 0035 and 0037: computer device, i.e. 18a or 18b, collects data from the recited molecule detector via WAN/Internet, i.e. a network).

Regarding claims 30 and 32, Steele, previously modified by Prince, discloses wherein the location information is received from a positioning system (see Figs 4 and 8 and paragraphs 0035, 0037, 0041, 0045, and 0063: position measurement (GPS) device, combines output of gas concentration with location data, and a plurality of measurement points, gas concentration data is a sample of the environment).

Regarding claim 31, Steele discloses wherein the location information and the information representative of the one or more target molecules present in the environment are combined, wherein the stored information correlates a particular location within the environment to information representative of the one or more target molecules present in the environment at the particular location (see Figs 4 and 8 and paragraphs 0035, 0037, 0041, 0045, and 0063: position measurement (GPS) device, combines output of gas concentration with location data, and a plurality of measurement points, gas concentration data is a sample of the environment). 



Prince discloses wherein the location information and the target molecule information include timestamps that correlate the location to the measurement information (see Figs. 7 and 13 and paragraphs 0024, 0060, and 0071: measurement data includes concentration, position, and time of readings). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steele with the teachings of Prince, i.e. storing a timestamp with the location and target molecule measurement information, for the advantageous benefit of recoding the time each measurement was taken to improve the record of recorded data. Such data will allow one to view when a detected leak started and how the concentration of the target molecules change over time.  

Regarding claims 33 and 50, Steele, previously modified by Prince, discloses wherein the positioning system comprises a global positioning system, a telecommunications-based positioning system, a local positioning system, or a combination thereof (see Figs 4 and 8 and paragraphs 0035, 0037, 0041, 0045, and 0063: position measurement system is a GPS device, i.e. a global positioning system).

Regarding claim 42, Steele, previously modified by Prince, further discloses wherein the mobile platform comprises a vehicle (see Abstract, Fig. 9, and paragraph 0035: vehicle carries the gas measurement device).

Regarding claim 44, Steele does not expressly disclose wherein at least one of the one or more molecule detectors is deployed at a known location.

Prince discloses wherein at least one of the one or more molecule detectors is deployed at a known location (see Fig. 17 and paragraph 0023-0025: determines positon of monitor, i.e. position is known). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steele with the teachings of Prince, i.e. using a plurality of sensors deployed at a known location, for the advantageous benefit of constructing a wide sensor network that is capable of detecting leaks at particular sensor location.  

Regarding claim 46, Steele does not expressly disclose a plurality of molecule detectors deployed at a different known locations.

Prince discloses a plurality of molecule detectors deployed at a different known locations (see Fig. 17 and paragraphs 0023-0025: determines positon of monitors, i.e. positions are known for the plurality of molecule detectors). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steele with the teachings of Khajehnajafi, i.e. using a plurality 

Regarding claim 51, Steele, previously modified by Prince, further discloses at least one environmental sensor communicatively coupled to the electronic device, wherein at least one environmental sensor is configured to generate environmental data associated with the one or more sampled locations (see paragraphs 0007, 0035, and 0037: processor obtains wind direction and wind speed data from a wind measurement device, combines wind/environmental data with location data), and wherein the electronic device is further configured to:
receive, from the at least one environmental sensor, the environmental data (see paragraphs 0007, 0035, and 0037: processor obtains wind direction and wind speed data from a wind measurement device); and
predict the location of the source of the one or more target molecules based on the environmental data (see paragraphs 0007, 0040, and 0045-0046: direction of the gas leak source is based upon wind direction and wind speed data).

Regarding claim 52.
Claims 2, 11, 22, 23, 28, 35, 37, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (US 2016/0146696) in view of Prince (US 2009/0139299) and Khajehnajafi (US 2010/0042332).

Regarding claims 2, 11, 22, and 35, Steele and Prince do not expressly disclose wherein the reverse gas stack model has a Gaussian dispersion for the one or more target molecules over the one or more sampled locations.

Khajehnajafi discloses wherein the reverse gas stack model has a Gaussian dispersion for the one or more target molecules over the one or more sampled locations (see Fig. 2 and paragraphs 0012 and 0036: Gaussian model related to the concentration value at each of the sensor locations).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steele in view of Prince with the teachings of Khajehnajafi, i.e. assuming that a plume may have a Gaussian dispersion when attempting to triangulate the location of the source, for the advantageous benefit of increasing the accuracy and efficiency when locating the source of the leak. 

Regarding claim 23, Steele discloses wherein the location of the source or effluent is predicted by identifying a statistically significant change in the Gaussian dispersion with respect to the one or more target molecules relative to other ambient samples (see Abstract and paragraph 0053: requirement for leak detection includes a 

Steele does not expressly disclose wherein the source of the effluent is predicted based on the reverse gas stack model. 

Prince discloses a system for identifying a source location of a hazardous substance (see Abstract and paragraph 0054 and 0063: discusses various hazardous substances, natural gas, bombs, pollution) wherein the source of the effluent is predicted based on the reverse gas stack model (see Abstract and paragraphs 0023, 0024, 0056, 0036, 0069, and 0072: system/method for determining emission source location using concentration data, i.e. information representative of the presence of one or more molecules, wind speed, and position data/GPS location).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steele in view of Khajehnajafi with the teachings of Prince, i.e. combining the data from the plurality of measurements taken at a different location, for the advantageous benefit of using a simple algorithm as a means to triangulate the location of the source without having to performing the more data intensive traditional air dispersion algorithms that rely on source characteristics as inputs. 



Regarding claim 28, Steele and Prince do not expressly disclose wherein the information associated with the presence of one or more target molecules detected at each of the one or more locations is received from the molecule detector via an input/output (I/O) interface communicatively coupled to the one or more processors.

Khajehnajafi discloses wherein the information associated with the presence of one or more target molecules detected at each of the one or more locations is received from the molecule detector via an input/output (I/O) interface communicatively coupled to the one or more processors (see Figs. 1 and 5 and paragraphs 0048 and 0050: computer device connected to substance sensors via an I/O interface device coupled to processor 130). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steele in view of Prince with the teachings of Khajehnajafi, i.e. using an I/O interface coupled to processor to gather data from the sensors, for the advantageous benefit of using conventional communication components that enable the processor to acquire the measurement data.  

Regarding claim 37, Steele and Prince do not expressly disclose wherein the electronic device further comprising an input/output (I/O) interface, wherein the one or more molecule detectors are communicatively coupled to the electronic device via the I/O interface.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steele in view of Prince with the teachings of Khajehnajafi, i.e. using an I/O interface coupled to processor to gather data from the sensors, for the advantageous benefit of using conventional communication components that enable the processor to acquire the measurement data.  

Regarding claim 49, Steele previously modified by Prince and Khajehnajafi, further discloses wherein the molecule detector comprises specific detectors for detecting the presence of one or more types of molecules corresponding to polycyclic aromatic hydrocarbon emissions (PAHs), benzene, alkyl benzene, chlorobenzene, or trichlorobenzene, isopropylbenzene, ethylbenzene, cyclohexanone, xylene, p-cymene, hydrocarbons produced by oil and gas exploration or extraction, methane, ethane, propane, butane, pentane, hexane, toluene, trichloroethene, chloroform, tetrachloroethane, 1,1,1-trichloroethane, 1,1,2,2-tetrachloroethane, xylene, carbon tetrachloride, 1,1 -dichloroethane, 1,2-dichloroethane, or a combination thereof (see paragraphs 0035 and 0092: analyzer capable of detecting methane).

Claims 3, 8, 13, 18, 39, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (US 2016/0146696) in view of Prince (US 2009/0139299) and Miller (US 2007/0029477).

Regarding claims 3, 13, and 39, Steele discloses wherein the molecule detector is includes chromatography (see paragraph 0105).

Steele and Prince do not expressly disclose wherein the molecule detector is a heavy molecule detector.

Miller discloses wherein a molecule detector, i.e. chromatography system, is a heavy molecule detector (see Title and paragraph 0253: gas chromatography system capable of identifying and detecting heavy molecules).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steele in view of Prince with the teachings of Miller, i.e. detecting heavy molecules, for the advantageous benefit of detecting heavy pollutants or toxic chemicals that fall in the heavy molecule category.  

Regarding claim 8, Steele discloses wherein the molecule detector is includes chromatography (see paragraph 0105).



Miller discloses one or more sampling pumps configured to increase a sampled volume, wherein the one or more sampling pumps increase the sampled volume by increasing throughput of the molecule detector (see paragraph 0268-0269 and 0280: discloses a sample pump for generating a sample flow, i.e. generated flow increases volume and throughput of the gas chromatography system/molecule detector). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steele in view of Prince with the teachings of Miller, i.e. using a sample pump, for the advantageous benefit of pumping/introducing a sample into the molecule analyzing device.  

Regarding claim 18, Steele discloses wherein the molecule detector is includes chromatography (see paragraph 0105).

Steele and Prince do not expressly disclose increasing a sample volume using one or more sampling pumps that increases throughput into the molecule detector.

Miller discloses increasing a sample volume using one or more sampling pumps that increases throughput into the molecule detector (see paragraph 0268-0269 and 0280: discloses a sample pump for generating a sample flow, i.e. generated flow 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steele in view of Prince with the teachings of Miller, i.e. using a sample pump, for the advantageous benefit of pumping/introducing a sample into the molecule analyzing device.  

Regarding claim 55, Steele discloses wherein the molecule detector is includes chromatography (see paragraph 0105).

Steele and Prince do not expressly disclose one or more pumps configured to increase a volume of sample tested by the one or more molecule detectors.

Miller discloses one or more pumps configured to increase a volume of sample tested by the one or more molecule detectors (see paragraph 0268-0269 and 0280: discloses a sample pump for generating a sample flow, i.e. generated flow increases volume and throughput of the gas chromatography system/molecule detector). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steele in view of Prince with the teachings of Miller, i.e. using a sample pump, for the advantageous benefit of pumping/introducing a sample into the molecule analyzing device.  

Claims 6, 16, 25, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (US 2016/0146696) in view of Prince (US 2009/0139299) and Harada (US 2010/0185349).

Regarding claims 6, 16, and 25, Steele disclose wherein the molecule detector is mounted on or integrated with a vehicle (see Abstract, Fig. 9, and paragraph 0035: vehicle carries the gas measurement device). 

Steele and Prince do not expressly disclose wherein the vehicle is a hybrid vehicle, a hydrogen vehicle, or an all-electric vehicle.

Harada discloses the vehicle is a hybrid vehicle, a hydrogen vehicle, or an all-electric vehicle (see Abstract: vehicle is a hybrid vehicle).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steele in view of Prince with the teachings of Harada, i.e. using a hybrid vehicle, for the advantageous benefit of saving gas while driving around to obtain the various gas/environmental measurements at a plurality of locations. 

Regarding claim 43, Steele and Prince do not expressly disclose wherein the vehicle is a hybrid vehicle, a hydrogen vehicle, or an all-electric vehicle.

Harada discloses the vehicle is a hybrid vehicle, a hydrogen vehicle, or an all-electric vehicle (see Abstract: vehicle is a hybrid vehicle).
. 

Claims 7, 17, 26, and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (US 2016/0146696) in view of Prince (US 2009/0139299) and Steele (US 9,823,231), further referenced as Steele231.

Regarding claims 7, 17, and 26, Steele and Prince do not expressly disclose wherein the processor further obtains, i.e. receiving/obtaining, infrastructure data and eliminates or enhances, based on the infrastructure data, the predicted location of the source or effluent based on a lack of, or presence of, infrastructure including water, electricity, buildings, sewage, wind, or a combination thereof.

Steele231 discloses wherein the processor further obtains infrastructure data and eliminates or enhances, based on the infrastructure data, the predicted location of the source or effluent based on a lack of, or presence of, infrastructure including water, electricity, buildings, sewage, wind, or a combination thereof (see column 6 lines 18-47: system is provided with infrastructure data; and see column 18 lines 17-52: data analysis of the source location depends upon, i.e. is enhanced by, a map of the distribution infrastructure, including density of buildings; see also column 12 line 53 – column 13 line 5: dispersion analysis of the plume is dependent upon buildings).


Regarding claim 53 and 54, Steele and Prince do not expressly disclose wherein the electronic device is further configured to: receive infrastructure data associated with the one or more sampled locations; and 
predict the location of the source of the one or more target molecules based on the infrastructure data by eliminating or enhancing an area for the source, 
wherein the infrastructure data comprises information identifying water infrastructure, electrical infrastructure, buildings, sewage infrastructure, or a combination thereof located proximate to the one or more sampled locations.

Steele231 discloses wherein the electronic device is further configured to: receive infrastructure data associated with the one or more sampled locations, wherein the infrastructure data comprises information identifying water infrastructure, electrical infrastructure, buildings, sewage infrastructure, or a combination thereof located proximate to the one or more sampled locations (see column 6 lines 18-47: system is provided with infrastructure data; and see column 18 lines 17-52: data analysis of the source location depends upon, i.e. is enhanced by, a map of the distribution infrastructure, including density of buildings); and predict the location of the source of 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steele in view of Prince with the teachings of Steele231, i.e. acquire infrastructure data indicative of building data and adjusting the source location algorithm to compensate for the presence of buildings, for the advantageous benefit of improving the source location calculations when in urban environments.   

Claims 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (US 2016/0146696) in view of Prince (US 2009/0139299) and Lepley (US 2011/0063116).

Regarding claim 45, Steele and Prince do not expressly disclose wherein the known location comprises a location within a city, an event venue, or a combination thereof.

	Lepley discloses wherein the known location comprises a location within a city, an event venue, or a combination thereof (see Fig. 3 and paragraphs 0001, 0003, and 0112: sensor network for chemical sensors is placed within a city). 


Regarding claim 47, Steele and Prince do not expressly disclose wherein the different known locations comprises locations within a city or an event venue.

Lepley discloses wherein the different known locations comprises locations within a city or an event venue (see Fig. 3 and paragraphs 0001, 0003, and 0112: sensor network for chemical sensors is placed within a city).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steele in view of Prince with the teachings of Leplay, i.e. place a sensor network around the city, for the advantageous benefit of detecting harmful chemical within a city before they harm city residents.

Claims 48 is rejected under 35 U.S.C. 103 as being unpatentable over Steele (US 2016/0146696) in view of Prince (US 2009/0139299) and Dursun (US 2017/0022807).

Regarding claim 48, Steele and Prince do not expressly disclose wherein at least two of the plurality of molecule detectors are deployed at different elevations.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steele in view of Prince with the teachings of Dursun, i.e. placing sensors at various heights, for the advantageous benefit of measuring airborne particles/chemicals at various heights. 

Response to Arguments
Applicant’s argument with respect to the amended limitations have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865